
	
		III
		109th CONGRESS
		2d Session
		S. RES. 455
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2006
			Mr. Frist (for himself
			 and Mr. Reid) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring and thanking Terrance W. Gainer,
		  former Chief of the United States Capitol Police.
	
	
		Whereas former Chief of Police Terrance W. Gainer, a
			 native of the State of Illinois, had served the United States Capitol Police
			 with distinction since his appointment on June 3, 2002;
		Whereas Chief Gainer had served in various city, State,
			 and Federal law enforcement positions throughout his thirty-eight year career;
			 and
		Whereas Chief Gainer holds Juris Doctor and Master's
			 degrees from DePaul University and a Bachelor's degree from St. Benedict's
			 College, as well as numerous specialized law enforcement and security training
			 accomplishments and honors: Now, therefore, be it
		
	
		That the Senate hereby honors and
			 thanks Terrance W. Gainer and his wife, Irene, and his entire family, for a
			 professional commitment of service to the United States Capitol Police and the
			 United States Congress.
		
